            Case 1:19-cv-10236-JMF Document 85 Filed 05/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE MINTZ FRAADE LAW FIRM, P.C.,
                                                   Case No. 1:19-cv-10236-JMF
                                     Plaintiff,
                                                   AFFIRMATION OF SERVICE
                     -against-

FRANK BRADY and LIFE’S TIME CAPSULE
SERVICES, INC.,

                                     Defendants.

       David N. Saponara, an attorney duly admitted to practice law in the courts of the State of

New York, affirms the following to be true under penalties of perjury:

       1.       I am an associate of Kudman Trachten Aloe Posner LLP, former attorneys for

defendants Frank Brady and Life’s Time Capsule Services, Inc., in the above-captioned action.

       2.       On May 4, 2021, at 3:41 p.m., I served a true and correct copy of the Court’s

Memorandum Opinion and Order (ECF No. 84) and its accompanying Docket Text by email to

Frank Brady (frankhbrady@gmail.com) and Life’s Time Capsule Services c/o Frank Brady

(frankhbrady@gmail.com).

Dated: New York, New York
       May 4, 2021

                                             __________________________
                                             David N. Saponara
